      Case 4:21-cv-00279 Document 3 Filed on 01/28/21 in TXSD Page 1 of 3




                             IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

 PHILLIPS 66 COMPANY,                              §
                                                   §
                Plaintiff,                         §
                                                   §
 v.                                                §   Civil Action No. 4:21-cv-279
                                                   §
 RAAJ UNOCAL LUBRICANTS LIMITED,                   §
                                                   §   JURY TRIAL DEMANDED
                 Defendant.                        §
                                                   §

             PLAINTIFFS’ CORPORATE DISCLOSURE STATEMENT AND
                    CERTIFICATE OF INTERESTED PARTIES

       In accordance with Federal Rule of Civil Procedure 7.1, Plaintiff Phillips 66 Company

states that it is a Delaware corporation that is a wholly owned subsidiary of Phillips 66, a publicly

traded Delaware corporation. At this time, there are no shareholders owning 10% or more of

Phillips 66. The undersigned attorney of record for Plaintiff lists the following known attorneys

of record: Stephen P. Meleen (Plaintiff) and Alexandra H. Bistline (Plaintiff). In addition, the

following persons or entities are financially interested in this litigation: Phillips 66 Company.


                                              Respectfully submitted,


Date: January 28, 2021                        s/ Stephen P. Meleen

                                              Stephen P. Meleen
                                              Attorney-in-Charge
                                              Texas Bar No. 00795776
                                              Federal Bar No. 24154
                                              Alexandra H. Bistline
                                              Texas Bar No. 24092137
                                              Federal Bar No. 2627667
                                              PIRKEY BARBER PLLC
                                              1801 East Sixth Street, Suite 300
                                              Austin, Texas 78702

                                                 -1-
Case 4:21-cv-00279 Document 3 Filed on 01/28/21 in TXSD Page 2 of 3




                              Telephone: (512) 322-5200
                              Fax: (512) 322-5201
                              smeleen@pirkeybarber.com
                              abistline@pirkeybarber.com

                              ATTORNEYS FOR PLAINTIFF
                              PHILLIPS 66 COMPANY




                                -2-
      Case 4:21-cv-00279 Document 3 Filed on 01/28/21 in TXSD Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that on January 28, 2021, the foregoing was electronically filed with the

Clerk of Court using the CM/ECF system. In addition, a copy of the foregoing will be served on

the Defendant along with the summons and complaint.



                                                     s/ Stephen P. Meleen
                                                     Stephen P. Meleen




                                              -3-
